 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     FEDERAL HOUSING FINANCE AGENCY,
11   et al.,                                                Case No.: 2:15-cv-02381-GMN-NJK
12           Plaintiff(s),                                                  Order
13   v.                                                            [Docket Nos. 103, 104]
14   SFR INVESTMENTS POOL 1, LLC,
15           Defendant(s).
16         On December 18, 2018, Plaintiffs filed an emergency motion for protective order. Docket
17 No. 100. The Court vacated the subject deposition dates, and ordered that the motion would be
18 decided by the Court in the ordinary course. Docket No. 101.
19         Now pending before the Court is SFR’s motion to require the depositions to move forward
20 as previously scheduled. Docket No. 104 at 6-7. Plaintiffs opposed the motion, and SFR filed a
21 reply. Docket Nos. 106, 109. The Court treats the motion as one seeking reconsideration of the
22 previous order vacating the depositions and ordering that the motion would be resolved in the
23 ordinary course. A motion for reconsideration is disfavored and is appropriate in unusual
24 circumstances not present here. See Local Rule 56-1. Accordingly, this motion is DENIED.
25         Also pending before the Court is SFR’s motion to extend deadlines. Docket No. 103 at 7.
26 Plaintiffs opposed the motion, and SFR filed a reply. Docket Nos. 107, 109. This motion is a
27 single sentence seeking an extra 60 days to conduct the depositions that are subject of the protective
28 order. Id. Discovery motions may be decided after the discovery cutoff, see Gault v. Nabisco

                                                     1
 1 Biscuit Co., 184 F.R.D. 620, 622 (D. Nev. 1999), and the Court discerns no reason why it should
 2 address a request to extend the discovery cutoff at this time. With respect to the dispositive motion
 3 deadline, that remains more than a month off and no explanation has been provided as to why an
 4 extension is required at this time. Accordingly, this motion is hereby DENIED without prejudice.
 5         IT IS SO ORDERED.
 6         Dated: January 3, 2019
 7                                                               ______________________________
                                                                 Nancy J. Koppe
 8                                                               United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
